                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      QUINTIN WALTERS,                                Case No. 21-cv-02190-MMC
                                                       Plaintiff,
                                  8
                                                                                         ORDER GRANTING DEFENDANT'S
                                                 v.                                      MOTION TO COMPEL ARBITRATION;
                                  9
                                                                                         VACATING HEARING; STAYING
                                  10     CITIBANK, N.A.,                                 CASE
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is defendant Citibank, N.A. ("Citibank") Motion to Compel

                                  14   Arbitration, filed March 29, 2021. Plaintiff Quintin Walters ("Walters") has filed opposition,

                                  15   to which Citibank has replied. Having read and considered the papers filed in support of

                                  16   and in opposition to the motion, the Court deems the matter suitable for determination on

                                  17   the parties' respective written submissions, VACATES the hearing scheduled for May 14,

                                  18   2021, and rules as follows.

                                  19          In his complaint, Walters, a Citibank customer, alleges he was subjected to racial

                                  20   discrimination in the manner in which Citibank employees provided, or failed to provide,

                                  21   him with services. He asserts two claims, specifically, a claim under § 51.5 of the

                                  22   California Civil Code and a claim for intentional infliction of emotional distress.

                                  23          By the instant motion, Citibank seeks, pursuant to the Federal Arbitration Act

                                  24   ("FAA"), an order compelling arbitration. In support thereof, Citibank cites to a provision

                                  25   in an agreement, titled Client Manual Consumer Accounts, which provides that any claim

                                  26   "arising out of or related to [the customer's] account(s), a previous related account or [the

                                  27   parties'] relationship" is "subject to arbitration," to be conducted by the American

                                  28   Arbitration Association ("AAA"). (See Satram Decl. Ex. B, Page 36.)
                                  1           The district court's role under the FAA is "limited to determining (1) whether a valid

                                  2    agreement to arbitrate exists and, if it does, (2) whether the agreement encompasses the

                                  3    dispute at issue." See Chiron Corp. v. Ortho Diagnostic Systems, Inc., 207 F.3d 1126,

                                  4    1130 (9th Cir. 2000). "If the response is affirmative on both counts, then the [FAA]

                                  5    requires the court to enforce the arbitration agreement in accordance with its terms." Id.

                                  6           Here, there is no dispute that Walters is a party to the Client Manual Consumer

                                  7    Accounts agreement and that the arbitration clause therein encompasses his claims.

                                  8    Walters argues, however, that the arbitration clause is invalid on grounds of

                                  9    unconscionability.1

                                  10          Under the FAA, an arbitration agreement is invalid where it is unenforceable under

                                  11   "generally applicable contract defenses" recognized by state law, such as

                                  12   "unconscionability." See AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 339 (2011).
Northern District of California
 United States District Court




                                  13   "Under California law, courts may refuse to enforce any contract found to have been

                                  14   unconscionable at the time it was made, or may limit the application of any

                                  15   unconscionable clause." Id. at 340 (internal quotation and citation omitted). "A finding of

                                  16   unconscionability requires [both] a procedural and a substantive element, the former

                                  17   focusing on oppression or surprise due to unequal bargaining power, the latter on overly

                                  18   harsh or one-sided results." Id. (internal quotation and citation omitted).

                                  19          The Court first addresses Walters' argument that the arbitration clause is

                                  20   substantively unconscionable. In that regard, according to Walters, the clause should not

                                  21   be enforced because it requires him to pay arbitration fees. The clause, however,

                                  22   includes no such provision. Rather, for claims in excess of $74,000, the clause states

                                  23   "arbitration fees will be allocated according to the applicable AAA Rules." (See Satram

                                  24   //

                                  25
                                              1
                                  26           In its reply, Citibank raises, for the first time, an argument that the arbitration
                                       clause should be interpreted as delegating to the arbitrator the question of whether the
                                  27   clause is unconscionable. Under such circumstances, Walters has not had an
                                       opportunity to respond, and, consequently, in resolving the instant motion, the Court has
                                  28   not considered the delegation issue.

                                                                                     2
                                  1    Decl. Ex. B, Page 37.) 2 Those Rules, as Citibank points out, require that "[t]he

                                  2    business," in this case, Citibank, "pay the arbitrator's compensation unless the individual,

                                  3    post dispute, voluntarily elects to pay a portion of the arbitrator's compensation." See

                                  4    Consumer Arbitration Rules, effective November 1, 2020, at 4,

                                  5    https://www.adr.org/sites/default/files/Consumer_Fee_Schedule_2.pdf. In sum, the

                                  6    instant arbitration clause is not substantively unconscionable.3

                                  7           Accordingly, Citibank's motion to compel arbitration is hereby GRANTED, and the

                                  8    instant action is hereby STAYED pending completion of arbitration proceedings.

                                  9           IT IS SO ORDERED.

                                  10

                                  11   Dated: May 12, 2021
                                                                                               MAXINE M. CHESNEY
                                  12
Northern District of California




                                                                                               United States District Judge
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23          2
                                                 In the instant case, it appears Walters is seeking damages in excess of $74,000.
                                  24   In the event he seeks an award in an amount less than such sum, however, the
                                       arbitration clause states Citibank will pay both parties' arbitration fees. (See Satram Decl.
                                  25   Ex. B, Page 37) (providing, "[w]e'll pay your share of the arbitration fee for an arbitration
                                       of Disputes of $74,000 or less if they are unrelated to debt collection").
                                  26          3
                                                In light of such finding, the Court does not address herein Walters' argument that
                                  27   the arbitration clause is procedurally unconscionable. See Armendariz v. Foundation
                                       Health Psychcare Services, Inc., 24 Cal. 4th 83, 114 (2000) (holding both “procedural
                                  28   and substantive unconscionability” must be shown to render contract invalid).

                                                                                    3
